Citation Nr: 1142540	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  08-28 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of foot and ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1963 to November 1966.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal was remanded for development of the record in February 2010 and has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The currently diagnosed myofasciitis, bursitis, and plantar fasciitis of the bilateral feet were not manifest in service and are unrelated to service.

2.  Bilateral pes planus pre-existed service.

3.  Bilateral pes planus was not permanently aggravated by service.


CONCLUSIONS OF LAW

1.  Myofasciitis, bursitis, and plantar fasciitis were not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1101 , 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.306 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in July 2007 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.

The Veteran was advised of the status of his claim in April 2010 and June 2010.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  Records from the Social Security Administration (SSA) were sought, with a negative reply; however, the Veteran did submit copies of records pertaining to his SSA disability claim, which are also associated with the record.  The Veteran was afforded an opportunity to testify before the undersigned.  A VA examination was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Service treatment records reflect that on enlistment examination in December 1963, second degree pes planus was noted.  The Veteran was deemed to be qualified for enlistment but not for airborne duty.  With respect to his physical profile, the Veteran was assigned a 2 for his lower extremities.  The applicable profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

In February 1964 the Veteran was seen after he twisted his foot drilling.  There was slight tenderness over the arch.  In November 1965 the Veteran reported that he had twisted his right ankle.  X-ray study revealed a fractured talus with disruption of the ankle mortise.  The Veteran was hospitalized for eight days and placed on bed rest, and a cast was placed.  The final diagnosis was sprained lateral ligaments of the right ankle.  The Veteran was again treated for a sprained right ankle in July 1966.

On separation examination in September 1966 the Veteran's lower extremities and feet were noted to be normal.  The Veteran denied arthritis or rheumatism; bone, joint, or other deformity; and lameness.  He endorsed foot trouble, and the examiner noted pes planus that was asymptomatic.  The Veteran did report that he had received medical treatment in the previous five years, and the examiner noted that the Veteran had been treated for ankle sprain.  The Veteran was deemed qualified for separation.  His physical profile included the notation of 1 for his lower extremities.  The Veteran subsequently certified that his physical condition had not changed since his separation examination.  

Records from a private podiatrist indicate an initial diagnosis of osteoarthritis of the feet and plantar fasciitis in April 1989.  The Veteran was provided with flexible casting and given sport orthotics.  

In December 1994 the Veteran reported left foot problems to his private provider.  He stated that he had used orthotics since 1989.  

An additional private record shows that the Veteran was initially seen in April 1999.  He reported that he was diagnosed with plantar fasciitis 10 years previously, and that he had been wearing orthotics since then.  He reported recent swelling and pain in his left ankle.  The pertinent impression was posterior tibial tendonitis.  

The Veteran underwent private physical therapy in June 2007.  At that time, he reported that he had been prescribed orthotics in 1989.  

A VA examination was carried out in October 2007.  The examiner noted that the claims file was reviewed.  The Veteran reported that he noticed problems with his feet and legs following a 20 mile march.  He also reported that he had been treated for sprained ankles in service.  The examiner reviewed the history relating to the Veteran's in-service ankle injuries.  The Veteran reported that he currently used orthotics, specific shoes, and bracing.  He indicated that he had pain up through the back of his ankle and at the bottom and inside of the arch.  X-rays of the feet revealed no acute fracture, dislocation, bone destruction, or radiopaque foreign body; pes planus deformity was noted.  X-rays of the ankles revealed no acute fracture, dislocation, bone destruction, bone erosion, or radiopaque foreign body; metallic clips were seen in the medial aspect of the left ankle.  The impression was no significant bony or articular abnormality.  The diagnoses were bilateral chronic myofasciitis, bursitis, and plantar faciitis.  The examiner concluded that the diagnoses were not caused by or a result of the Veteran's service.  She reasoned that the Veteran's right ankle injuries were in 1965 and 1966, and that there was no evidence of any sprain of the left ankle.  She noted that there was no documentation of treatment for ankle or foot problems for more than 20 years following discharge as evidenced by the medical records.  Bilateral pes planus was also diagnosed.  The examiner noted that the enlistment physical showed a diagnosis of second degree pes planus and that the separation examination showed pes planus with no sequelae.  She concluded that bilateral pes planus was not due to or the result of service.

The report of a March 2008 private consultation indicates the Veteran's report of bilateral ankle pain, more pronounced on the right.  The Veteran reported a right ankle fracture in service, and related that he had been a corrections officer since service.  Following examination, the provider concluded that the Veteran had signs and symptoms consistent with tibialis posterior tendonitis.  He also noted that the Veteran had bilateral pes planus.

In April 2008 the Veteran stated that he had tolerated foot pain since leaving the Army until 1989 when he sought treatment.  

Analysis

As an initial matter the Board notes that the Veteran has not alleged that his claimed disabilities are the result of combat service.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

	Myofasciitis, Bursitis, and Plantar Fasciitis

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the currently diagnosed myofasciitis, bursitis, and plantar fasciitis of the bilateral feet.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology for many years following service.  Furthermore, while the Veteran has suggested that he had a chronic condition as the result of in-service injuries, the service treatment records do not support his claim.  The earliest post-service treatment for any complaints referable to the Veteran's feet or ankles dates to April 1989 when the Veteran was seen for foot pain and diagnosed with plantar fasciitis.  Notably, he did not report a long history in relationship to his presenting complaints.  The Board finds statements as to history made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for benefits.  In short, the most credible evidence regarding the most likely date of onset of the claimed foot and ankle condition consists of treatment records reflecting diagnosis many years after service discharge.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of myofasciitis, bursitis, and plantar fasciitis, it does not contain reliable evidence which relates these claimed disabilities to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the October 2007 VA examiner concluded that the current myofasciitis, bursitis, and plantar fasciitis were not related to service.  In essence, she provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran argues that there was continuity of symptoms since service, the Board acknowledges that he is competent to diagnose and report on simple conditions which are readily observable.  See Jandreau.  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Board is not relying merely on the fact that service treatment records do not contain any clinical diagnosis of a foot or ankle condition at discharge, or the records do not show complaints or treatment referable to the Veteran's feet and ankles until many years following service.  Rather, the Board is relying on the fact that treatment records reflect that when he began seeking treatment in 1989 he did not report any history of an in-service injury or problems since that time, which strongly suggests that he had not been experiencing continuous symptoms since that time.  Unlike Buchanan, the Board notes that this is not a case in which the record is merely silent from service or for decades after service.  Rather, the record reflects extensive treatment in 1989 and 1990 for foot complaints, but the records related to that treatment are entirely absent for any reference to problems since military service.  For this reason, the Board finds the Veteran's own reports of a continuity of symptomatology from service up until the time he sought treatment in 1989 not credible.  

Absent reliable lay or medical evidence relating these claimed disabilities to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for residuals of foot and ankle injuries must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.

	Pes Planus

The Board has also considered whether service connection is warranted for the Veteran's pre-existing pes planus.  As stated above, second degree bilateral pes planus was noted at service entrance.  Accordingly, the presumption of soundness does not attach with respect to this disability, and there must be a showing that the Veteran's pre-existing pes planus worsended in severity during service.  If so, he is entitled to a presumption of aggravation, which can then only be rebutted by clear and unmistakable evidence showing that the condition was not permanently aggravated.

Upon careful consideration of the evidence regarding the Veteran's pes planus, the Board has determined that service connection is not warranted.  The service treatment records reflect that the Veteran was treated in service for sprained ankles.  However, while the Veteran received treatment in February 1964 after he twisted his foot drilling, there are no complaints that suggest that the pre-existing pes planus was symptomatic during service.  Notably, the February 1964 treatment record does not indicate an assessment of pes planus or relate the Veteran's current foot complaints to that disability.  The remainder of the service treatment records are negative for any complaint or abnormal finding pertaining to pes planus, until the September 1966 separation examination.  The Veteran endorsed foot problems and the examiner noted pes planus and stated that it was asymptomatic.  Again, unlike Buchanan, this is not a case in which records are merely silent on the matter of pes planus and his overall foot condition.  Instead, the record shows that his feet underwent specific evaluation in service following his twising injury, and that the pes planus was specifically evaluated at separation and found to be asymptomatic.  In essence, the record demonstrates that pes planus was noted at service entrance but was not symptomatic during the course of the Veteran's service.  In essence, there is no credible evidence of an increase in disability during service, and as discussed above, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service.  As such, service connection for pes planus must also be denied.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not applicable.



ORDER

Entitlement to service connection for myofasciitis, bursitis, and plantar fasciitis of the bilateral feet is denied.

Entitlement to service connection for bilateral pes planus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


